     Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 1 of 16 PageID #:4810




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

DEADRICK TEAGUE, et al.,                       )
                                               )
                        Plaintiffs,            )       Case No. 14 C 6950
                                               )
v.                                             )       Judge Sara L. Ellis
                                               )
ERIK A. MIEHLE, et al.,                        )       Magistrate Judge Jeffrey T. Gilbert
                                               )
                        Defendants.            )

 DEFENDANTS’ RESPONSE TO PLAINTIFFS’ PETITION FOR ATTORNEYS’ FEES

         Defendants Miehle, Blomstrand, Salvetti, Seng, Carlquist, Storrie, Lipa, Daly, Wallace,

Cervantes, Doerge, and the City of Chicago, by their attorneys, Kenneth M. Battle, Winnefred

Monu, Jessica Gomez-Feie, and O’Connor & Battle, LLP, respond to Plaintiffs’ Petition and

Memorandum in Support of Petition for Attorneys’ Fees and Costs, ECF No. 233, as follows:

                                         INTRODUCTION

         Plaintiffs’ counsel unabashedly claim they are due $86,749.50 per year for fees and costs

accumulated over a five-year span—from October 15, 2013 through October 29, 2018—on a

case in which the six Plaintiffs received an average of $10,001.00, or $60,006.00 total. Plaintiffs’

counsel argue that they are thus owed the full amount of fees and costs allowed by the Offer of

Judgement, or $239,964.00, because that amount is only 57.08% of the attorneys’ fees they raked

up over the years. Plaintiffs’ counsel’s arguments are unconvincing—especially as they attempt

to shift the burden onto Defendants rather than focus on proving the reasonableness of their rates

and the number of hours they claim. Accordingly, for the reasons stated below, Defendants

request that the Court reduce Plaintiffs’ attorneys’ fees to $39,994.

                                      STANDARD OF REVIEW

         The Court may, in its discretion, award reasonable attorneys' fees to a prevailing party in
  Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 2 of 16 PageID #:4811




a §1983 action. 42 U.S.C. § 1988(b). In deciding a reasonable award of attorneys' fees, the Court

begins by calculating the lodestar amount. Johnson v. GDF, Inc., 668 F.3d 927, 929 (7th Cir.

2012). The lodestar amount is calculated by multiplying the hours reasonably expended by the

plaintiff's attorneys by their reasonable hourly rates. Id. The Court may then adjust the lodestar

amount depending on a variety of factors, including the degree of success, the novelty and

difficulty of the issues, awards in similar cases, and the relationship between the lodestar amount

and the damages awarded. Hensley v. Eckerhart, 461 U.S. 424, 430 n.3, 434 (1983). “A plaintiff

who achieves ‘excellent results’ should receive the entire lodestar, but where ‘a plaintiff has

achieved only partial or limited success,’ the lodestar ‘may be an excessive amount.’” Montanez

v. Simon, 755 F.3d 547, 556 (7th Cir. 2014) (quoting Hensley, 461 U.S. at 435–36). “Trial judges

have broad discretion to adjust bloated bills for attorney’s fees.” Id. at 552.

        The party seeking fees bears the burden of proving the reasonableness of both the rate

sought and the number of hours claimed. Hensley, 461 U.S. at 437. An applicant must also

“maintain billing time records in a manner that will enable a reviewing court to identify distinct

claims.” Id.

                                           ARGUMENT

   I.      PLAINTIFFS’ COUNSEL SEEKS EXCESSIVE RATES.

        Plaintiffs’ counsel spent nearly three pages and a lengthy footnote of their 15-page fee

petition listing cases dating back as far as 2006 in support of an increase to their hourly rates.

ECF No. 233 at 13-15; n.3. Missing from their petition is Baker v. Ghidotti, No. 11 C 4197, 2018

WL 1610263, at *3 (N.D. Ill. Apr. 3, 2018) (Leinenweber, J.). It is the most recent case in this

district that sets fees for the same attorneys and paralegals in this case, and as such, is arguably

the best evidence in support of establishing reasonable hourly rates for them in this case.




                                                  2
  Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 3 of 16 PageID #:4812




However, Baker’s glaring omission from the petition clearly demonstrates that Plaintiffs’ counsel

lack strong evidence to support their requested rates, and rebut the rulings in Baker.

           a. Evidence of Rates

       The fee applicant bears the burden of producing satisfactory evidence—in addition to the

attorney's own affidavits—that the requested rates are in line with those prevailing in the

community. Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 640 (7th Cir. 2011) (citations

omitted). “If the fee applicant satisfies this burden, the burden shifts to the other party to offer

evidence that sets forth ‘a good reason why a lower rate is essential.’” Id. (quoting People Who

Care v. Rockford Bd. of Educ., 90 F.3d 1307, 1313 (7th Cir. 1996)). Additionally, if the fee

applicant does not satisfy its evidentiary burden, then “the district court can independently

determine the appropriate rate.” Montanez, 755 F.3d at 553.

        “[C]onclusory affidavits from attorneys ‘merely opining’ on the reasonableness of

another attorney’s fee – unlike affidavits describing what ‘comparable attorneys charge for

similar services’-have little probative value.” Montanez, 755 F.3d at 554 (quoting Pickett, 664

F.3d at 647). See also Batt v. Micro Warehouse, Inc., 241 F.3d 891, 895 (7th Cir. 2001)

(opinions of other practitioners regarding the appropriate rate for attorney's services without

specific evidence of what they had charged clients were “not well substantiated” and could be

given less probative value by court).

                    i. Irene Dymkar

       Plaintiffs’ counsel points to previous rates awarded to Ms. Dymkar as evidence in support

of her requested $495/hour rate. However, contrary to what Plaintiffs’ counsel claim in the

underlying petition, Ms. Dymkar’s rate was most recently set last year at $425/hour by Judge

Harry D. Leinenweber in Baker, 2018 WL 1610263, at *3. Ms. Dymkar claims that her “rate was

last set at $465/hour by Judge Rebecca R. Pallmeyer, in Nelson v. Lis, 09 C 883, N.D.Ill. (Doc.




                                                   3
    Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 4 of 16 PageID #:4813




244 at p. 7) on March 28, 2017, and again by Judge Manish S. Shah, in Wilson v. Baptiste, et al.,

13 C 7845, N.D.Ill. (Doc. 286 at p. 4) on July 13, 2017.” ECF No. 233 at 11. While it is true that

those judges set Ms. Dymkar’s rate at $465/hour, they did so in 2017. That Ms. Dymkar was

awarded $425/hour within the past year is strong evidence of her present market rate. The fact

that Plaintiffs’ counsel failed to mention Ms. Dymkar’s most recently-awarded hourly rate is

concerning. Plaintiffs’ counsel may argue that the $425/hour rate awarded by Judge Leinenweber

was initially determined in 2015 and therefore did not merit mentioning. However, Judge

Leinenweber adopted his reasoning1 for setting Ms. Dymkar’s rate at $425/hour in his 2018

ruling. Baker, 2018 WL 1610263, at *3. He concluded that Ms. Dymkar’s rate should remain at

$425/hour due to her respective degree of experience, previous fee awards, and the rates earned

by other civil rights attorneys. Id. Ms. Dymkar’s rate should be $425/hour in this case2.

        As additional evidence in support of her requested rate, Ms. Dymkar attaches her own

self-serving declaration and the declarations of attorneys Janine Hoft and Jeff Neslund. These

documents do not support the increase in Ms. Dymkar’s most recently awarded hourly rate from

$425 to $495. In fact, they are as unpersuasive today as they were in January 2015 when they

were filed by Plaintiffs’ counsel in support of their fee petition in Baker v. Ghidotti, et al., 11-cv-

4197, ECF Nos. 231-7 and 231-8, attached hereto as Exhibits B and C. Just as they did then, “the


1Judge Leinenweber reasoned: “Dymkar has not presented sufficient evidence to show that her rates are on par with
Loevy's, even though she has practiced longer. As Judge Virginia M. Kendall noted in 2012, when she adopted
Magistrate Judge Sidney I. Shenkier's recommendation of an hourly rate of $330 for Dymkar, ‘Ms. Dymkar's record,
while extended in time, lacks the experience and jury verdicts in police misconduct cases to warrant such an
excessive hourly rate.’ Ragland v. Ortiz, No. 08 C 6157, 2012 WL 4060310, at *3 (N.D.Ill. Sept. 14, 2012). Indeed,
Dymkar only began to focus exclusively on civil rights cases in 2006. (Dymkar Aff., Ex. E to Pl.'s Mem., ECF No.
231–5, ¶ 12.) Based on the hourly rates Dymkar has been awarded in the past, which range from $330–$425 per
hour, and the affidavits she has submitted, which suggest fees ranging from $425–$535 per hour, the Court finds
$425 per hour to be a reasonable rate placed firmly within the middle of the spectrum. Given that Dymkar was
awarded rates as low as $330 in 2012, the Court finds that this award adequately reflects the increased experience
Dymkar has gained since then.” Baker, 2018 WL 1610263, at *3.
2 Defendants did not become aware of Judge Leinenweber’s 2018 Baker opinion until preparing this response.
Accordingly, Defendants have edited the Local Rule 54.3 Joint Statement to reflect their position that Ms. Dymkar
rate should be $425/hour. A redlined copy of the Local rule 54.3 Joint Statement is attached hereto as Exhibit A.
(redlined joint statement).


                                                        4
  Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 5 of 16 PageID #:4814




affidavits [Ms.] Dymkar … submitted speak more to the attesting attorneys' experience than they

do to [Ms.] Dymkar's.” Baker v. Ghidotti, No. 11 C 4197, 2015 WL 1888004, at *3 (N.D. Ill.

Apr. 24, 2015), aff'd in part, vacated in part sub nom. Baker v. Lindgren, 856 F.3d 498 (7th Cir.

2017). Mr. Neslund’s April 2014 and Ms. Hoft’s January 2015 Baker affidavits are

substantively the same as the ones filed in this case despite being dated years apart—they were

both submitted to support Ms. Dymkar’s request for a rate of $495/hour. See Exs. B and C; ECF

Nos. 233-19; 233-20.

       Plaintiffs’ counsel nonetheless submitted Mr. Neslund and Ms Hoft’s affidavits again to

this Court as evidence to support an increase of Ms. Dymkar’s hourly rate to $495. Having done

so actually has the opposite effect—the affidavits show that Ms. Dymkar’s work had the same

worth for the 4.5 and 3.5 years that passed between Mr. Neslund and Ms. Hoft signing the Baker

affidavits and the affidavits submitted in this case. Undeniably, Mr. Neslund and Ms. Hoft’s

sworn opinions regarding the worth of Ms. Dymkar’s work are the same now as they had been in

April 2014 and January 2015, respectively. This supports Judge Leinenweber’s finding that

despite the passage of some years, Ms. Dymkar’s hourly rate should remain at $425/hour. Baker,

2018 WL 1610263, at *3. Finally, a rate of $425/hour for Ms. Dymkar in this case fairly reflects

the age of this case, one she started work on in October 2013. See Billing Statement for

Dymkar’s Legal Services, ECF No. 233-10. Accordingly, a rate of $425/hour is reasonable.

                  ii. Attorneys Shamoyita DasGupta and Daniel Regenscheit

       Plaintiffs’ counsel’s requested rate increase from $230/hour to $260/hour for attorney

work performed by Ms. DasGupta and Mr. Regenscheit is unreasonable. Plaintiffs’ counsel

failed to mention the $230/hour rate awarded to Ms. DasGupta and Mr. Regenscheit by Judge

Leinenweber in Baker less than a year ago on April 3, 2018. Baker, 2018 WL 1610263, at *2.

Specifically, Judge Leinenweber’s decision is completely glossed over when Plaintiffs’ counsel



                                                5
  Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 6 of 16 PageID #:4815




argue that Ms. DasGupta’s rate should be $260/hour because the rate of $230/hour was first set

when she had one year of experience, and three years have passed since then. ECF No. 233 at 12.

Plaintiffs’ counsel may attempt to bury the 2018 Baker rates, but in determining Ms. DasGupta

and Mr. Regenscheit’s rate of $230/hour, Judge Leinenweber relied on the same cases as

Plaintiffs’ counsel do in their fee petition—Nelson v. Lis and Wilson v. Baptiste—and still

determined that the rate of $230/hour for each of them is reasonable. Baker, 2018 WL 1610263,

at *2. Finally, the rate of $230/hour is especially reasonable considering that both attorneys

billed for work done when they each had less than a year of experience as attorneys. Ms.

DasGupta was admitted to the bar in November 2015, and her first billing entry in this case is

dated March 4, 2016. See ECF Nos. 233-21; 233-11. Similarly, Mr. Regenscheit was admitted to

the bar on November 10, 2016, and his first billing entry as an attorney in this case is dated

November 23, 2016. See ECF Nos. 233-22; 233-12. Therefore, Defendants request that this

Court maintain Ms. DasGupta and Mr. Regenscheit’s attorney rate at $230/hour.

                  iii. Daniel Regenscheit’s work as a law student/law clerk.

        Plaintiffs request that Mr. Regenscheit receive a rate of $135/hour for his work on this

case while he was a law student/law clerk in 2016. ECF Nos. 233-1; 233-13. However, as of a

few months ago, a rate of $100/hour for a law clerk is reasonable in this District. See, e.g.,

Adamik v. Motyka, et al., 2018 WL 3574751, at *5 (N.D. Ill. Jul. 25, 2018); Smith v. Altman,

2015 WL 5675376, at *6 (N.D. Ill. Sept. 21, 2015) (Ellis, J.) (law clerk hourly rate of $100

reasonable); Reid v. Unilever United States, Inc., 2015 WL 3653318, at *19 (N.D. Ill. June 10,

2015), aff'd sub nom. Martin v. Reid, 818 F.3d 302 (7th Cir. 2016) (same). Therefore,

Defendants request that this Court apply a rate of $100/hour for Mr. Regenscheit’s law clerk

work.




                                                  6
  Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 7 of 16 PageID #:4816




                    iv. Paralegals

         As Plaintiffs point out, they were awarded a paralegal rate of $125/hour by Judge Shah in

Wilson v. Baptiste on July 13, 2017. ECF No. 233 at 15. The same rate was deemed reasonable

by Judge Leinenweber in Baker for the same attorneys and paralegals within the past year.

Baker, 2018 WL 1610263, at *2. Accordingly, the Court should award the same rate here for

work done by paralegals Kaliski, Means, and Zaroff as well as for the paralegal work done by

Ms. Dymkar, Ms. DasGupta, and Mr. Regenscheit. Plaintiffs’ counsel do not submit any

affidavits or declarations supporting the increase in the paralegal rate from $125/hour to

$135/hour. Nor do they state that any of the paralegals are certified as such. Plaintiffs’ counsel

simply argue that because four years have passed since the initial setting of the $125/hour

paralegal rate, it should be raised. This argument is unpersuasive, especially given that Judge

Leinenweber found the $125/hour rate for the same paralegals reasonable within the last year. Id.

All paralegal work in this case should be awarded at $125/hour rate.

   II.      PLAINTIFFS’ COUNSEL SEEKS PAYMENT FOR AN EXCESSIVE
            NUMBER OF HOURS DUE TO OVERBILLING.

         The manner in which Plaintiffs’ counsel has handled this fee petition is a microcosm of

how they handled the underlying litigation: one that includes blatant disregard for rules and the

Court’s standing orders, frivolous motion practice, and a penchant for misdirection and moving

the target. These tactics result in overbilling—so much so that Plaintiffs’ counsel claim they are

entitled to a lodestar that is a stunning seven times the total amount all six Plaintiffs received.

            a. The manner in which Plaintiffs’ counsel handled this fee petition and obtained
               defense counsel’s billing statements is illustrative of their tendency to overbill.

         On October 19, 2018, after the parties’ initial pretrial conference, Plaintiffs’ counsel

demanded defense counsel’s billing statements submitted for payment to the City of Chicago.

See electronic correspondence between Irene Dymkar and Kenneth Battle, November 12 through




                                                   7
  Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 8 of 16 PageID #:4817




November 15, 2018, attached hereto as Exhibit D. That demand came before Plaintiffs’ counsel

produced their own billing statements, or even attempted to engage in a meaningful discussion

pursuant to Local Rule 54.3. In fact, the case had not even been resolved at that point—

Defendants made the Offer of Judgement ten days later on October 29, 2018, and Plaintiffs

ultimately accepted it on November 4, 2018. ECF No. 217.

       Rather than reaching out to defense counsel for a proper meet and confer pursuant to

Local Rule 54.3, Plaintiffs’ counsel disregarded the rule and made a Freedom of Information Act

(“FOIA”) request to the City of Chicago for defense counsel’s billing statements on November 5,

2018, a day after accepting the Offer of Judgment. See FOIA Officer’s Response to Plaintiffs’

counsel Shamoyita DasGupta, Nov. 20, 2018, attached hereto as Exhibit E. Indeed, Plaintiffs’

counsel did not reach out to defense counsel until November 12, 2018—and only then it was to

demand defense counsel’s billing statements once again and to warn defense counsel about the

possibility of filing a motion for fees on fees. Ex. D. Defense counsel indicated they would

respond to Plaintiffs’ counsel as soon as possible—after discussing the situation with their client.

Id.

       Rather than file a Motion for Instructions pursuant to Local Rule 54.3(g) or follow the

Court’s standing orders regarding motion practice and the meet and confer requirement,

Plaintiffs’ counsel filed a motion to compel Defendants to produce their billing and payment

records a little over 48 hours after demanding defense counsel’s billing statements for the first

time since accepting the Offer of Judgment (and before producing their own billing statements

per Local Rule 54.3). Pls.’ Mot. to Compel, Nov. 15, 2018, ECF No. 219. The Court denied

Plaintiffs’ motion and ordered Plaintiffs to produce their billing and payment records to

Defendants by November 26, 2018, and for Defendants to review Plaintiffs’ records for any




                                                 8
  Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 9 of 16 PageID #:4818




disputes and accordingly provide their billing and payment records to Plaintiffs by December 17,

2018. Minute Entry, Nov. 20, 2018, ECF No. 227.

       On the same day that the Court denied Plaintiffs’ motion to compel, Plaintiffs’ counsel

received defense counsel’s billing records for October 2014 through August 2018 in response to

the November 5, 2018 FOIA request—effectively circumventing the Court’s ruling. Ex. E.

Defendants timely supplemented their billing statements through October 31, 2018—two days

beyond what Plaintiffs are allowed for attorney’s fees and costs pursuant to the terms of the

Offer of Judgment. Pls.’ Notice of Acceptance of the Offer of J., Nov. 4, 2018, ECF No. 217.

Despite having defense counsel’s relevant billing statements—the only billing statements

necessary pursuant to the terms of Offer of Judgment—Plaintiffs’ counsel continues to believe a

dispute exists as to defense counsel’s billing statements and continues to threaten filing a fees-

on-fees petition. See Local Rule 54.3(e) Joint Statement, Jan. 21, 2019, ECF No. 233-1 at ¶¶ 6,

8(d), 8(e); Pls.’s Pet. and Memo. in Support of Pet. for Attys.’ Fees and Costs, Jan. 21, 2019,

ECF No. 233 at 10.

       This Court has found that defense counsel’s billed hours are not a necessary part of the

fee petition, but are rather a benchmark to allow the Court to consider reasonableness. Smith,

2015 WL 5675376, at *7 (citing Delgado v. Mak, No. 06 C 3757, 2009 WL 211862, at *5–6

(N.D. Ill. 2009)). Accordingly, Plaintiffs’ counsel’s continued fixation on scrutinizing defense

counsel’s billing statements to justify theirs is a waste of time. ECF No. 233 at 3, 8, 10.

Similarly, Plaintiffs’ counsel’s dogged attempts at obtaining defense counsel’s billing statements

before turning theirs over resulted in a lot of unnecessary work (that they have already threatened

to bill Defendants for). Had Plaintiffs’ counsel stepped back and followed the protocol set forth

in Local Rule 54.3, there would have been no need to file a motion to compel. This exemplifies

Plaintiffs’ counsel’s adeptness at creating issues that allow them to overbill.



                                                  9
 Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 10 of 16 PageID #:4819




       As such, Plaintiffs’ counsel’s repeated threats about filing a fees-on-fees motion ring

hollow. A plaintiff who accepts an offer of judgment cutting off attorneys' fees incurred after a

certain date cannot recover fees on fees occurring after the agreed upon date, unless the fees on

fees are incurred “responding to frivolous arguments.” World Outreach Conference Ctr. v. City

of Chicago, 234 F. Supp. 3d 904, 917–18 (N.D. Ill. 2017) (citing Morjal v. City of Chi., 774 F.3d

419, 422–23 (7th Cir. 2014)); see also Stephens v. Cirrincione, 2012 WL 2872448, at *3 (N.D.

Ill. Jul. 11, 2012) (“When an offer of judgment unambiguously limits recovery of attorney's fees,

courts should honor that limitation.” (citing Decker v. Transworld Sys., Inc., 2009 WL 2916819,

at *2 (N.D. Ill. Sept. 1, 2009))). In threatening a fees-on-fees motion from the get-go, Plaintiffs’

counsel unreasonably assumed that Defendants’ objections to Plaintiffs’ billing statement would

be “frivolous arguments” to which they would have to respond. Defense counsel had not even

laid eyes on the billing statements because Plaintiffs had not produced them yet. Again,

Plaintiffs’ position as to a fees-on-fees motion goes against the spirit of Local Rule 54.3, and is

exemplary of how Plaintiffs’ counsel has handled this litigation over the past five years:

unreasonably and unnecessarily contentious to allow for overbilling.

           b. Defendants’ Objections to Specific Time Spent by Plaintiffs’ Counsel.

       Objections to hours sought in a petition for attorneys’ fees must be stated “with

particularity to prevent parties from dumping voluminous amounts of fee data on the bench for

the judge to sort through and resolve.” Dominguez v. Quigley’s Irish Pub, Inc., 897 F.Supp.2d

674, 681 (N.D. Ill. 2012) (internal quotations omitted). The failure to provide sufficiently

detailed objections to a fee petition may waive any objections. Id. (collecting cases). Line-by-line

objections raised in a spreadsheet are adequate “so long as the party requesting fees has an

opportunity to respond . . . .” Montanez v. Simon, 755 F.3d 547, 555 (7th Cir. 2014). As such,




                                                 10
 Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 11 of 16 PageID #:4820




Defendants attach hereto annotated versions of Plaintiffs’ time sheets with objections as Group

Exhibit F. As shown below, Defendants’ objections are specific enough to allow a response. Id.

                    i. Vagueness, Block Billing, or Insufficient Documentation

       If a party claims hours that are vague or inadequately documented, the Court “may either

strike the problematic entries or (in recognition of the impracticalities of requiring courts to do

an item-by-item accounting) reduce the proposed fee by a reasonable percentage.” Smith, 2015

WL 5675376, at *7 (citing Harper v. City of Chi. Heights, 223 F.3d 593, 605 (7th Cir. 2000)).

       Further, when time records do not show the time spent on individual tasks, the Court

cannot determine whether the claimed time is reasonable. Therefore, the Seventh Circuit has

rejected block billing. Smith, 2015 WL 5675376, at *7 (citing Bretford Mfg., Inc. v. Smith Sys.

Mfg. Co., 421 F.Supp.2d 1117, 1119 (N.D. Ill. 2006) (“The Seventh Circuit has made it very

clear that a fee applicant must show the time spent on specific tasks rather than simply the total

time spent on a bundle of tasks.”)).

       Here, Defendants’ objections to Plaintiffs’ billing entries that are vague, provide

insufficient documentation, or contain block billing are indicated as such in Group Exhibit F.

Defendants request that the Court strike the entries highlighted in Group Exhibit F because they

are unable to determine whether the time spent on each task was reasonable.

                   ii. Excessive or Duplicative Entries

       Throughout this case, multiple attorneys and paralegals spent an inordinate amount of

doing the exact same task, including internal strategy meetings. It is entirely within the discretion

of the court to reduce the lodestar amount to take into account duplicative work, and it is

appropriate to do so here. See Pickett, 664 F.3d at 643. Here, the hours Defendants deem

excessive, duplicative, or unnecessary are objected to as such in Group Exhibit F. Accordingly,

Defendants request that the Court strike the duplicative hours billed by Ms. DasGupta and Mr.




                                                 11
 Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 12 of 16 PageID #:4821




Regenscheit because given their legal experience, most, if not all, of the duplicative tasks

performed by Ms. Dymkar were pedagogical in nature. Defendants should not have to subsidize

Ms. DasGupta and Mr. Regenscheit’s legal education from Ms. Dymkar. Finally, Defendants

request that this Court reduce the lodestar by striking the entries objected to as excessive.

                  iii. Billing for Paralegal, Administrative, or Clerical Tasks

       Courts “disallow ... those hours expended by counsel ‘on tasks that are easily delegable to

non-professional assistance.’” Spegon v. Catholic Bishop of Chicago, 175 F.3d 544, 553 (7th Cir.

1999); see also Smith, 2015 WL 5675376, at *7 (citations omitted) (finding that the Court may

not award fees at attorneys' rates for work that does not require that level of skill). Time

attorneys and paralegals spent “organizing file folders, preparing document[s], copying

documents, assembling filings, electronically filing documents, sending materials, docketing or

‘logging’ case events into an internal case tracking system, and telephoning court reporters” is

not compensable. Christian Assembly Rios de Agua Viva v. City of Burbank, Illinois, No. 13 C

622, 2018 WL 2041703, at *4 (N.D. Ill. May 2, 2018) (Ellis, J) (citing Delgado v. Vill. of

Rosemont, No. 03 C 7050, 2006 WL 3147695, at *2 (N.D. Ill. Oct. 31, 2006)). Time spent doing

these tasks must be “absorbed as overhead into the attorneys’ billing rate.” Smith, 2015 WL

5675376, at *7 (citations omitted). Clerical tasks that should be absorbed as overhead into the

attorneys’ billing rate pursuant to Smith are objected to as such in Group Exhibit G. Defendants

request that the Court strike these entries. Additionally, Defendants’ objections to entries by

attorneys that should be billed at a paralegal rate are objected to as such attached hereto as

Exhibit H. Defendants request that the Court adjust the attorneys’ rates to the paralegal rate of

$125/hour for these tasks.

                  iv. Attorneys Billing for Unreasonable Issues Created by Themselves

       The “touchstone” in determining whether an attorney's time is compensable, even if spent




                                                 12
 Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 13 of 16 PageID #:4822




on an unsuccessful argument or motion, is whether that argument (or motion) was “reasonable.”

See Jaffee v. Redmond, 142 F.3d 409, 414 (7th Cir. 1998).

       Here, incredibly, Plaintiffs’ counsel spend a large portion of their petition arguing that

they are somehow due their requested fees because Defendants allegedly obstructed the

disclosure of evidence. ECF No. 233 at 7-8. Instead of using the limited space to articulate the

reasons their requests are reasonable, Plaintiffs’ counsel wrongfully shift their burden to

Defendants and attempt to relitigate issues that this Court has ruled on, including but not limited

to the pretrial disclosure of a gang arrest card that stemmed from a 2011 arrest—which was an

arrest completely unrelated to this case. Id. See Mot. for Sanctions Hr’g Tr., Feb. 1, 2018,

attached hereto as Exhibit I. The Court summarily denied Plaintiffs’ motion for sanctions against

defense counsel relating to the gang arrest card. Id. at 36:4-10. Despite the significant amounts of

time defense counsel and the Court spent explaining to Plaintiffs’ counsel how the gang arrest

cards would not be used at trial, Plaintiffs’ counsel continued to make it an issue—at both the

pretrial conferences, in pretrial filings, and even now in their fee petition. It should be noted that,

despite a settlement offer of $100,000.00, Plaintiffs’ counsel continually indicated that the matter

could not be resolved for just money damages, as Plaintiffs reportedly needed contact cards and

the gang arrest cards deleted from the Chicago Police Department computer system. However,

once it became clear that Defendants’ Offer of Judgment allowed Plaintiffs’ counsel access to a

fee petition up to $239,964.00, the contact card and gang arrest issues disappeared.

       Defendants object to Plaintiffs’ counsel billing for creating unreasonable arguments and

motions as indicated in Group Exhibit F. Accordingly, this time should be subtracted from

Plaintiffs’ counsel’s total hours. The same holds true for the entirety of the summary judgment

proceedings, and various other failed, unreasonable motions filed by Plaintiffs’ counsel

throughout the litigation of this matter.



                                                  13
 Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 14 of 16 PageID #:4823




   III.      THE LODESTAR SHOULD BE SIGNIFICANTLY REDUCED DUE TO
             PLAINTIFFS’ COUNSEL’S TACTICS THROUGHOUT THE CASE.

             a. Plaintiffs’ Counsel Should Not Be Rewarded for Unreasonably Refusing to
                Submit a Settlement Demand Until 2018—Nearly Four Years After the
                Complaint was Filed.

          In evaluating the proper amount of fees, Defendants ask the Court to factor in Plaintiffs’

refusal to submit a reasonable demand, and the increased costs associated with the case by

excluding hours that were needlessly spent on this case. Given that Plaintiff’s counsel stubbornly

refused to issue a settlement demand until January 2018, the hours expended by Plaintiffs’

counsel should be reduced further. The Court reasonably could discount much of the work

Plaintiff’s counsel did between October 14, 2016 and January 21, 2018, when Magistrate Judge

Gilbert requested that Plaintiffs provide a settlement demand letter to Defendants, and when

Plaintiffs provided their first settlement demand. ECF No. 233-6 at 14:16-23; ECF No. 233-7.

             b. Plaintiffs Only Had Partial Success—Unlike Their Counsel.

          Plaintiffs’ recovery compared to what they initially demanded indicates only partial

success, and thus warrants a reduction in fees. Plaintiffs’ initial demand consisted of removal of

the contact cards created arising out of the underlying incident and Deadrick Teague’s gang

arrest card from the Chicago Police Department’s records, and $95,000.00 for the individual

Plaintiffs, exclusive of fees and costs. ECF Nos. 233 at 6; 233-7.

          The court may, in an exercise of its discretion, adjust the lodestar based on the results

obtained by the plaintiff. See Hensley, 461 U.S. at 434; see also Montanez, 755 F.3d at 557

(stating that “the district court has broad discretion to determine the appropriate reduction” when

adjusting a lodestar to reflect limited success). When considering a reduction, the damages

recovered by plaintiff are relevant. “[A]lthough the fee award need not be proportionate to the

amount of damages a plaintiff actually recovers, it is a factor that a court should consider when

contemplating a reduction of the modified lodestar amount.” Spegon, 175 F.3d at 558.



                                                   14
 Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 15 of 16 PageID #:4824




         Montanez is particularly instructive here. The Seventh Circuit noted that the district judge

has discretion to determine “whether the plaintiff’s lawyers would have spent substantially less

time on the case had they been more realistic.” Montanez, 755 F. 3d at 557.

         Here, as Plaintiffs’ counsel themselves point out, they pled an astounding 608 claims in

this case. ECF No. 233 at 3. However, as mentioned above, this is ultimately a case in which the

six Plaintiffs received an average of $10,001.00--or $60,006.00 total. As such, each of Plaintiffs’

claims average a worth of about $98.70 each ($60,006.00 total awarded to all Plaintiffs divided

by all 608 claims). This is hardly the win (for Plaintiffs) that Plaintiffs’ counsel make it out to be.

Yet, Plaintiffs’ counsel claim they are entitled to nearly $90,000.00 a year in attorneys’ fees for

this case. Accordingly, Defendants request that the Court exercise its discretion and significantly

slash Plaintiffs’ lodestar so that Plaintiffs’ counsel is only entitled to approximately $39,994.00

for their work on this case. This is the only number that can be considered fair by Plaintiffs, as it

represents the amount Plaintiffs’ counsel could have taken if they had endeavored to settle the

case years ago, as opposed to protracted litigation. Ultimately, this case was about five people

who were searched at a party. No arrest were made and there were no physical injuries to

anyone. Awarding fees much higher than this amount would encourage such protracted and

unnecessary litigation in the future.

   IV.      PLAINTIFFS’ COUNSEL ARE NOT ENTITLED TO REIMBURSEMENT OF
            ALL OF THEIR COSTS.

         Plaintiffs should not be reimbursed for the costs totaling $170.00 relating to potential

witness Edward D. Lewis’s trial subpoena because he was never disclosed in Plaintiffs’ 26(a)

Disclosures. As such, he would not have been able to testify. These costs should be stricken.

         Additionally, Defendants request that Plaintiffs’ copy costs be reduced by 40% to reflect a

more reasonable rate of $0.10/copy rather than $0.25/copy. Accordingly, Plaintiffs’ total copy

costs should be reduced from $11,790.23 to $7,074.14.


                                                  15
 Case: 1:14-cv-06950 Document #: 234 Filed: 01/28/19 Page 16 of 16 PageID #:4825




Dated: January 19, 2019                     Respectfully submitted,

                                            By:    /s/ Jessica Gomez-Feie
                                                   Jessica Gomez-Feie
Kenneth M. Battle
Winnefred A. Monu
Jessica Gomez-Feie
Attorneys for Defendants
O’CONNOR & BATTLE, L.L.P.
20 N. Clark St., Suite 1600
Chicago, Illinois 60602
(312) 786-4600
jgf@mokblaw.com




                                       16
